DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 02/10/22, has been entered. Claims 9, 11-13, 16, 20, 22, 24, 26-30, and 33-38 are pending and under examination. Claims 1-8, 10, 14-15, 17-19, 21, 23, 25, and 31-32 are cancelled.  Claims 9, 11, 29-30, and 33-36 are amended.

Claim Interpretation
3.  In the interest of compact prosecution, it is noted that:
Independent claim 5, which previously required administration of a composition consisting of mucin, has been cancelled.
Independent claim 9, no longer requires administration of inulin.
Newly amended claim 11, which previously depended from claim 5, has been amended as an independent claim; but, does not require the administration of mucin; thus, all claims that now depend from claim 11 also no longer require administration of mucin.
Newly amended claim 35, which previously depended from claim 9 and only required anti-cancer agents, now depends from claim 11 and introduces the requirement for a therapeutically effective amount of mucin.
Dependent claim 30, previously depended from claim 5, now depends from claim 9; while claims 36-38 no longer depend from claim 9.
Claim 36 has been amended as an independent claim.


Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 11/16/21:
The rejection of claims 5, 11-13, 16, 20, 22, 24, 26-30, and 33-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, for new matter, found on page 4, at paragraph 8, is moot in light of Applicant’s cancellation of claim 5. 

The rejection of claims 11-13, 16, 20, 22, 24, and 26-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 5 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9 and 35 under 35 U.S.C. 103 as being unpatentable over Boileau et al. 2010 (US 7,785,635) in view of McDermott et al., 1996 (Malignant Melanoma Metastatic to the Gastrointestinal Tract; AJR 166:809-813), found on page 8 at paragraph 15(a), is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9, 35-36, and 38 under 35 U.S.C. 103 as being unpatentable over Berry 2016 (US 2016/0193258) in view of Stofilova et al. 2015 (International Immunopharmacology 24: 361-368), found on page 10 at paragraph 15(b), is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9 and 35-38 under 35 U.S.C. 103 as being unpatentable over Berry (US 2016/0193258) in view of Stofilova (International Immuno-pharmacology 24: 361-368; 2015); Elinav et al. 2013 (Inflammation- induced cancer: crosstalk between tumours, immune cells and microorganisms; Nature Reviews Cancer 13: 759); and Medema et al., 2012 (Checkpoint control and cancer; Oncogene 31: 2601-2613) found on page 13 at paragraph 16, is withdrawn in light of Applicant’s amendments thereto.



New Rejections Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.  Claims 9, 11, 12, 16, 20, 26, 27, 29, 30, 33, 34, 36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wargo et al. 2020 (US 2020/0129569; with priority to provisional application 62/400372, filed on 09/27/2016).
	Wargo teaches methods for treating cancers, including melanoma and colon cancer, comprising evaluating the gut microbiome of a subject and administering therapeutic compositions comprising probiotic bacteria including, Acetatifactor muris, Alistipes finegoldii, Alistipes putredinis, Clostridium methylpentosum, Lactobacillus animalis, Parasutterella excrementihominis, and/or Muribaculum intestinale along with immune checkpoint inhibitors (e.g. [0006, 0011, 00074, 0190, 0195]; and Figure 1A; meeting limitations found in instant claims 9, 11, 12, 16, 30, 34, 36, and 38). Wargo teaches oral delivery (e.g. [0054]; meeting limitations found in instant claim 33).  Wargo teaches subjects encompass those predicted to not have a favorable response to anti-cancer therapies (e.g. [0072-76]; meeting limitations found in instant claim 29). Wargo teaches treatment of subjects having a V600E BRAF mutation (e.g. [0275]; and Example 3; meeting limitations found in instant claims 20, 26, and 27). 
	Therefore, Wargo anticipates the invention as claimed. 

New Rejection: Claim Rejections - 35 USC § 102
8.  Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al. 2015 (US 2015/0225692).
	Bhatia teach methods for the treatment of cancer, including melanoma and colon cancer, in subjects in need thereof, including humans, comprising administration of compositions comprising probiotic bacteria, including Lactobacillus animalis (e.g. [0006-0009, 0049, 0061, 0108]; Table 1 at page 64; and Bhatia claim 39; meeting limitations found in instant claim 9). 
	Therefore, Bhatia anticipate the invention as claimed.

New Rejection: Claim Rejections - 35 USC § 103
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.  Claims 9, 11, 30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. 2015 (US 2015/0225692) in view of Bultman 2014 (Emerging roles of the microbiome in cancer; Carcinogenesis 35(2): 249-255). 
	Bhatia teach methods for the treatment of cancer, including melanoma and colon cancer, in subjects in need thereof, including humans, comprising administration of compositions comprising probiotic bacteria, including Lactobacillus animalis (e.g. [0006-0009, 0049, 0061, 0108]; Table 1 at page 64; and Bhatia claim 39; meeting limitations found in instant claims 9, 11, and 34). Bhatia teach co-administration of additional therapeutic agents and anti-cancer agents (e.g. [0077]; meeting limitations found in instant claim 11). Bhatia teach delivery via food products (i.e. oral administration; see [0025]; meeting limitations found in instant claim 33). 
	Therefore, the difference between the prior art and the invention, is a positively recited step for evaluating the gut microbiome prior to administration, found in dependent claim 30 and independent claim 11.
	However, Bultman teaches the microbial communities that inhabit our gastrointestinal tract (i.e. our microbiota) are important environmental factors to consider in interactions related to cancer susceptibility and progression and are trackable because they are highly quantifiable (e.g. see abstract; page 249 introduction; and page 253, right column). Bultman teaches the microbiota is easily characterized using metagenomics that combines next-generation sequencing platforms with the computational analysis and assembly of targeted DNA sequence reads (e.g. page 249, right column). Bultman teaches probiotics, including representatives from Lactobacilli, are recognized as effective chemoprevention strategies (e.g. abstract) and are a common way to establish and maintain healthy microbiomes (e.g. page 252, right column).  Bultman teaches it would be advantageous to combine prospective epidemiological studies, including those for cancer, with genome-wide association studies and microbiome studies. Bulman also teaches that in order to establish better causal links, it is necessary to manipulate the microbiota in a rigorously controlled manner (e.g. page 250, right column).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods of treating colon cancer and melanoma, in subjects in need thereof, comprising administering probiotic bacteria, as taught by Bhatia, by characterizing the microbial communities of the gut microbiome of said subjects prior to the administration thereof, thereby arriving at the claimed invention, in order to check, verify, and/or monitor the effectiveness of the administered composition in treating the cancer. Thus, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because probiotics were recognized as having the ability to manipulate the microbial communities in the gut and thus would be recognized as beneficial for maintaining and restoring healthy microbiomes, as taught by Bultman. The person of ordinary skill in the art would have had a reasonable expectation of success because Bhatia already taught the advantages of using probiotic microbes to treat cancers and Bultman already taught the ease at which human microbial communities could be characterized, quantified, and traced. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Bhatia contains a “base” method of treating cancer comprising administering probiotic microbes with anti-cancer agents; and Bultman contains a similar method for treating cancers with probiotic microbes, wherein the technique of characterizing, quantifying and tracing the microbial communities, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Bultman would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
	New Rejection: Claim Rejections - 35 USC § 103
12.  Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. 2015 (US 2015/0225692) and Bultman 2014 (Carcinogenesis 35(2): 249-255), as applied to claims 9, 11, 30 and 33-34 above, and further in view of Johnson et al. 2002 (US 2002/0142047). 
	As set forth above, Bhatia and Bultman, together teach methods of treating melanoma comprising evaluating the gut microbiome of a human subject and administering a therapeutic composition comprising probiotic bacteria, including Lactobacillus animalis, and additional anti-cancer agents.
	Therefore, the difference between the prior art and the invention is administering mucin in dependent claim 35.
However, Johnson teaches similar methods of treating cancer, including inhibiting tumor growth, in human patients with melanoma, comprising administering therapeutically effective doses of compositions comprising mucin (e.g. see [0004]; and Johnson claims 21, 22, and 26-29). Johnson teaches compositions may comprise other components, including antioxidants (i.e. also anti-cancer agents; see [0061-0062]). Johnson teaches oral administration (e.g. [0073]).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine methods for treating cancer comprising administering probiotics with methods for treating cancer comprising administering mucin because both methods successfully treated the same condition (i.e. melanoma).  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because combined therapies were expected to improve outcomes, and healthy microbiomes were recognized as important, as taught by Bhatia and Bultman. The person of ordinary skill in the art would have had a reasonable expectation of success because combining the methods already used for the same purpose flows logically from having been individually taught in the prior art; see MPEP 2144.06.  Accordingly, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. treating cancer with probiotics and treating cancer with mucin) were known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   
	New Rejection: Claim Rejections - 35 USC § 103
13.  Claims 12, 13, 16, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. 2015 (US 2015/0225692) and Bultman 2014 (Carcinogenesis 35(2): 249-255), as applied to claims 9, 11, 30 and 33-34 above, and further in view of Elinav et al. 2013 (Nature Reviews Cancer 13: 759); and Medema et al. 2012 (Oncogene 31: 2601-2613).
	As set forth above, Bhatia and Bultman, together teach methods of treating colon cancer comprising evaluating the gut microbiome of a human subject and administering a therapeutic composition comprising probiotic bacteria, including Lactobacillus animalis, with additional anti-cancer agents.
	Therefore, the difference between the prior art and the invention is wherein the anti-cancer agent is an immune checkpoint regulator in independent claim 36 and dependent claims 12, 13, 16, 37 and 38.
However, Elinav teaches probiotic approaches in the treatment of colorectal cancer are recommended and ongoing and suggest the importance of prebiotics for modulation of the microbiota to prevent or ameliorate cancer development (e.g. page 768, right column). Elinav teaches the interaction of a host with its environment, and in particular with microorganisms that inhabit distinct environmental niches, has a fundamental role in tumor initiation and progression (e.g. see Figure 3). Elinav teaches inflammation alters the intestinal microbial composition and induces expansion of microorganisms with genotoxic capabilities that promote intestinal tumorigenesis and directly increases cellular susceptibility to mutagenesis and indirectly increases genomic destabilization by down-regulating of DNA repair pathways and disruption of cell cycle checkpoints, thereby leading to an accumulation of random genetic alterations and mismatch of repair proteins (page 763, left column). Elinav teaches that members of the commensal community of microorganisms are crucially involved in tumor promoting inflammation (e.g. page 765, right column) and alterations in the microbiota composition function as a prime driver of intestinal tumorigenesis (e.g. page 767, left column).
In addition, Medema teaches undesired targeting of healthy tissues by DNA-damaging agents in many cancer therapies represents a major problem in clinics and limits efficiency in curing cancers (e.g. page 2607, bridging section; and Figure 3). Medema teaches appropriate checkpoint responses to genotoxic stress in cells needs to be fast enough to prevent transition to the next phase in the cell cycle with damaged DNA but durable enough to allow time for efficient DNA repair such that induction and maintenance of the checkpoints are governed by distinct molecular mechanisms (e.g. page 2604, left column). Medema teaches that depending on the phase of the cell cycle when damage occurs and the mode of the DNA damage, cells can activate distinct pathways and that activation of DNA-damage checkpoints is enabled by recognition of DNA damage, followed by an ordered activation of upstream and effector kinases, the latter of which can directly target the major cell cycle control machinery (e.g. see page 2601, right column and Figure 1). Medema teaches recruitment of the corresponding proteins is essential for efficient DNA repair and amplification of the checkpoint signaling (e.g. page 2602, right column) and that as checkpoints need to be maintained until the DNA damage is fully repaired, DNA-repair pathways are functionally connected with checkpoint signaling (e.g. page 2605, right column). Medema teaches understanding the cell cycle checkpoints leads to tailored therapies that exploit cancer-specific defects and opens additional avenues for personalized cancer treatments (e.g. page 2609, Conclusion).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine methods for treating colon cancer comprising evaluating the gut microbiome of a human subject and administering a therapeutic composition comprising probiotic bacteria, including Lactobacillus animalis, with additional anti-cancer agents, as taught by Bhatia and Bultman; with methods for treating cancer comprising administering checkpoint regulators, including activators and/or inhibitors, thereby arriving at the claimed invention, because depending on the phase of the cell cycle when DNA-damage occurred and the mode of the DNA damage, activation and/or inhibition of distinct pathways for checkpoints were essential for efficient DNA repair and further regulation of checkpoint signaling, as taught by Medema; and because cancer-associated inflammation altered the intestinal microbial composition and induced expansion of microorganisms with genotoxic capabilities that promoted intestinal tumorigenesis which directly increased cellular susceptibility to mutagenesis and indirectly increased genomic destabilization by down-regulating of DNA repair pathways and disruption of cell cycle checkpoints, as taught by Elinav. Therefore, the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification because undesired targeting of healthy tissues by DNA-damaging agents in many cancer therapies represented a major problem in clinics and limited efficiency in curing cancers, but regulating cell cycle checkpoints lead to tailored therapies that exploited cancer-specific defects and opened additional avenues for personalized cancer treatments, as taught by Medema. The person of ordinary skill in the art would have had a reasonable expectation of success because alterations in the gut microbiota functioned as a prime driver of intestinal tumorigenesis, as taught by Elinav; and administration of probiotics was beneficial to establish and/or maintain healthy microbiomes, as taught by Bhatia and Bultman. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. methods of treating cancer comprising administration of probiotic bacteria, including Lactobacillus animalis; and methods of treating cancer comprising administration of checkpoint regulators) were known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. Consequently, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   
New Rejection: Claim Rejections - 35 USC § 103
14.  Claims 12, 16, 20, 22, 24, 26, 27, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. 2015 (US 2015/0225692) and Bultman 2014 (Carcinogenesis 35(2): 249-255), as applied to claims 9, 11, 30 and 33-34 above, and further in view of Flaherty et al. 2012 (Combined BRAF and MEK inhibition in Melanoma with BRAF V600 mutations; N Engl J Med 367(18): 1694-1703). 
	As set forth above, Bhatia and Bultman, together teach methods of treating melanoma comprising evaluating the gut microbiome of a human subject and administering a therapeutic composition comprising probiotic bacteria, including Lactobacillus animalis, with additional anti-cancer agents, thereby meeting limitations found in independent claims 9, 11 and 36.
	Therefore, the difference between the prior art and the invention is wherein the one or more anti-cancer agents comprises a checkpoint inhibitor, including a BRAF inhibitor and/or a MEK inhibitor (i.e. claims 12, 16, 20, 22, 24, 36, and 38); and wherein the human is identified as having a BRAF gene mutation (i.e. claims 26 and 27). 
However, Flaherty teaches pharmacologic inhibition of the mitogen-activated protein kinase (MAPK) pathway has proved to be a major advance in the treatment of metastatic melanoma, and that the use agents that block MAPK signaling in patients with melanoma and the BRAF V600E mutation, has been associated with prolonged survival (e.g. page 2, first paragraph; meeting limitations found in dependent claims 26 and 27).  Flaherty teaches rapid recovery of MAPK pathway signaling has been associated with BRAF-inhibitor resistance, and complete inhibition of the MAPK pathway is needed to induce cell death in BRAF V600 melanoma; and that complete inhibition can be achieved by combining a BRAF inhibitor with a MEK inhibitor (e.g. page 2, third paragraph; meeting limitations found in instant claims 12, 16, 20, 22, 24, 36 and 38).  Flaherty teaches the combination is safe and effective (e.g. page 6, Discussion). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine methods for treating cancer comprising administration of probiotic bacteria, including Lactobacillus animalis and anti-cancer agents, as taught by Bhatia and Bultman, with methods for treating cancers comprising administration of anti-cancer, immune checkpoint agents, because both methods were identified as useful for treating the same type of cancer, for example, melanoma.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification because combined therapies were expected to improve outcomes, as taught by Bhatia and Bultman, and complete inhibition of the MAPK pathway was needed to induce cell death in melanoma, as taught by Flaherty. The person of ordinary skill in the art would have had a reasonable expectation of success because combining the methods already taught as useful for the same purpose flows logically from having been individually taught in the prior art; see MPEP 2144.06.  Accordingly, the combination leads to expected results because each element performs the same function as it does individually. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. treating melanoma with probiotics and treating melanoma with a combination of BRAF and MEK checkpoint inhibitors) were known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

New Rejection: Claim Rejections - 35 USC § 103
15.  Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. 2015 (US 2015/0225692); Bultman 2014 (Carcinogenesis 35(2): 249-255); and Flaherty et al. 2012 (N Engl J Med 367(18): 1694-1703), as applied to claims 9, 11, 12, 16, 20, 22, 24, 26, 27, 30, 33-34, 36 and 38 above, and further in view of Jakob et al. 2012 (NRAS mutation status is an independent prognostic factor in metastatic melanoma; Cancer 4014-4023). 
	Together, Bhatia, Bultman, and Flaherty teach methods of treating melanoma comprising evaluating the gut microbiome and administering probiotic bacteria and anti-cancer agents, including immune checkpoint regulators.
	Therefore, the difference between the prior art and the invention is wherein the subject to be treated is identified as having a mutation in the NRAS gene in dependent claim 28.
	However, Jakob teach that overall, point mutations in the BRAF gene occur in 40% to 50% of melanomas, wherein over 90% of the mutations in BRAF result in substitution of the valine at position 600, resulting in activation of the downstream effectors of the RAS-RAF-MEK-MAPK pathway; but that this pathway also may be activated by point mutations in neuroblastoma RAS viral (v-ras) oncogene homolog (NRAS), and that NRAS is mutated in 15% to 25% of melanomas, with the overwhelming majority of activating BRAF and NRAS mutations in melanomas are mutually exclusive (e.g. page 4014, introduction).  Jakob teach that melanoma patients with an activating mutation in the NRAS gene have significantly shorter survival from stage IV diagnosis than patients without a mutation in either the BRAF gene or the NRAS gene, and the prognostic value of this marker is independent of current validated prognostic markers (e.g. page 4015, left column; and page 4020, right column). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to treat patients having a mutation in the NRAS gene, because these individuals were in addition to patients having a mutation in the BRAF gene, as taught by Jakob. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification because those patients with an activating mutation in the NRAS gene had significantly shorter survival from stage IV diagnosis, as taught by Jakob. The person of ordinary skill in the art would have had a reasonable expectation of success because the combination of Bhatia, Bultman, and Flaherty, already taught safe and effective methods for treating melanomas and Jakob already identified a distinct patient cohort that also needed treating for the same melanomas Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Bhatia, Bultman, and Flaherty contain a “base” method of treating patients for melanoma comprising evaluating the gut microbiome, and then administering probiotic bacteria with immune checkpoint regulators; and Jakob contains a similar method for treating melanoma wherein the technique of identifying patients with NRAS mutations is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Jakob would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
16. No claims are allowed.

17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

April 8, 2022